—In a matrimonial action to obtain equitable distribution of marital assets following a foreign judgment of divorce, the plaintiff former wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Kit-son, J.), dated July 28, 1995, as awarded her only 75% of the value of the former marital residence, and the defendant former husband cross-appeals, as limited by his brief, from so much of the same order as awarded him only 25% of the value of the former marital residence.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
In light of the wasteful dissipation of marital assets by the former husband, the court did not err in awarding a greater percentage of the value of the former marital residence to the former wife (see, Wilner v Wilner, 192 AD2d 524).
We have reviewed the parties’ remaining contentions and find them to be without merit. Bracken, J. P., Santucci, Krausman and McGinity, JJ., concur.